FAULKNER, Justice.
Moody petitions this Court to issue a writ of mandamus to Circuit Judge William C. Barber of the 10th Judicial Circuit, to permit him to institute what he designates as a purely in personam action in a United States District Court in Texas. Moody is subject to an injunction against his filing certain law suits that Judge Barber issued on January 6, 1975, in State ex rel. Forrester v. Empire Life Insurance Company, CA # 171-687, Circuit Court of Jefferson County.
The proposed complaint attached to Moody’s mandamus petition seeks damages against the State of Texas; Protective Life Insurance Company; John Bookout, a former Alabama Insurance Commissioner; William Baxley, a former Attorney General of Alabama; and a host of Texas defendants. Moody claims in the complaint that the defendants have deprived him of the value of his majority interest in Empire Life, now in receivership. Moody alleges that his proposed action for damages will in no way interfere with, delay or stop the Empire Life receivership proceedings.
Judge Barber answers the petition for mandamus by saying that Moody has failed to offer any evidence that the proposed *94action in the United States District Court did not involve the Empire Life receivership proceedings.
From our review of Moody’s complaint, and the evidence submitted by him in support of his mandamus petition, and the answer of Judge Barber, we conclude that the proposed civil action for damages is inextricably connected with the Empire receivership. To permit the suit would be an interference with the receivership and therefore mandamus is denied.
WRIT DENIED.
TORBERT, C. J., and ALMON, EMBRY and ADAMS, JJ., concur.